Title: A Scolding Wife, 5 July 1733
From: Franklin, Benjamin
To: 


In the copy of this issue of the Gazette in the Yale University Library a typographical error in the essay has been corrected in a hand that appears to be Franklin’s. The presumed source of this correction and the style of the essay are the reasons why the editors believe it may have been written by Franklin.
 

To the Printer of the Gazette,
  Sir,

’Tis an old Saying and a true one, that there is no Conveniency without an Inconveniency: For aught I know, there might be a Saying not less true, tho’ more new, That there is no Inconveniency without a Conveniency.
However, there is the Inconveniency (as ’tis commonly thought) of a SCOLDING WIFE, which has Conveniencies enough in it, to make it (when rightly consider’d) esteem’d a Happiness. For I speak from Experience, (as well as a long Course of Observation) Women of that Character have generally sound and healthy Constitutions, produce a vigorous Offspring, are active in the Business of the Family, special good Housewives, and very Careful of their Husbands Interest. As to the Noise attending all this, ’tis but a Trifle when a Man is us’d to it, and observes that ’tis only a mere Habit, an Exercise, in which all is well meant, and ought to be well taken. For my own Part, I sincerely declare, that the meek whining Complaints of my first Wife, and the silent affected Discontent in the Countenance of my second, gave me (either of them) ten Times the Uneasiness that the Clamour of my present dear Spouse is capable of giving. ’Tis my Opinion, in short, that their Freedom of Speech springs from a Sense they have, that they do their Duty in every Part towards their Husbands, and that no Man can say, Black is (the white of) their Eye.
There are among my Acquaintance two Maids, that I am confident will make Wives of this Sort: And I wish these Hints may be of any Service towards getting them good Husbands.
A certain French Poet it seems could be so calm in the midst of his Wife’s Tempest, as to write the following Lines upon it.

Celui qui n’a pas vû comment la mer Egée,
Heurtant contre sa rive écume en sa fureur:
Comment le Foudre craque, éclatant son horreur,
Sur quelque grosse tour dont la terre est chargée.
Qui n’a pas vû comment la Lionne outrage
D’un rugir gemissant se fend presque le coeur,
Et ce qu’oit le Chasseur à demi mort de peur,
Laissant sur l’autre bord la Tygresse enragée:
Qu’il vienne a mon logis, il entendra souvent
Les meuglemens des boeufs, les orages, le vent,
Les tambours, les canons, la foudre, et la tempete,
Il entendra l’enfer, et ce qu’on peut nommer
D’impetueux au ciel, en la terre, en la mer,
Ma femme, cher ami, seule a tout dans sa tete.
When they were first shown to me, I got a Friend of mine who understands something of the French to translate them; and he gave me the following Version, viz.
  He who hath not with Eyes amaz’d beheld
Th’ Ægean Sea with foaming Fury swell’d,
Raging against its Banks: Or with [what] Pow’r
The cracking Thunder shivers some huge Tow’r:
Or how the Hunter shudders with his Fears
When the dire roaring Lionness he hears
And the fierce Tygress on the Left appears.
He soon shall hear, if to my House he comes,
The bellowing Bulls, Guns, Hurricanes and Drums,
And piercing Thunder-Crack. He shall hear Hell,
And what impetuous e’er in Heav’n befel,
And what’s outragious in the Earth or Seas:
My Wife (dear Friends) hath in her Head all these.

The Reader perhaps will hardly believe me, if I tell him that this is nothing but Musick, and that I think ’tis pity a Man can be allow’d to keep but one Instrument of it in his House at a Time; yet if there were not a Law of this Province prohibiting Poligamy, I should certainly be for marrying the two Girls above-mention’d, in order to compleat my Consort. I am, Sir, Yours, &c.
